Citation Nr: 0216129	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for claimed tinnitus.  

(The issue of service connection for bilateral hearing loss 
will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 





INTRODUCTION

The veteran had active service from March 1966 to September 
1969.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision of the RO.  

In correspondence received in July 2001, the veteran withdrew 
his appeal of the issue of an increased evaluation for the 
service-connected post-traumatic stress disorder (PTSD).  

The Board is undertaking additional development on the issue 
of service connection for bilateral hearing loss, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After providing the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing the issue of service connection for 
bilateral hearing loss.  



FINDING OF FACT

The veteran's currently demonstrated disability manifested by 
tinnitus is shown as likely as not to be due to noise 
exposure in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case. 
There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information and opinions to decide the 
claim for service connection for tinnitus.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

In addition, in light of the favorable action taken 
hereinbelow, no further assistance to the veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  



II.  Service Connection for Claimed Tinnitus

A.  Factual Background

A careful review of service medical records at the time of 
the veteran's entrance examination in February 1966 shows no 
defects.

The service medical records at the time of the veteran's 
release from active duty in September 1969 reveal that the 
veteran's left ear hearing was 15/15 for whispered voice.  
His right ear hearing was not recorded.  A clinical 
evaluation of his ears and eardrums was shown as normal.  

The veteran's service personnel records show that he was 
awarded, among other decorations, the Purple Heart Medal, the 
Combat Action Ribbon, and the Navy Commendation Medal with 
Combat "V".  

At a private audiology evaluation in November 2000, the 
veteran reported having tinnitus intermittently in both ears.  

The veteran underwent a VA contract examination in February 
2001.  He reported being assigned as a gunner to a river 
naval unit in military service, where he operated twin 50-
caliber machine guns.  Following military service, the 
veteran reportedly worked as a toolmaker for approximately 
one year and then worked at a police department for nearly 30 
years.  

Upon examination, the veteran's ear canals were clear and his 
eardrums were intact.  Tinnitus was matched in the right ear 
at 250 hertz, 20 decibel BHL (5 decibel BSL).  

The diagnosis was that of tinnitus auris, right greater than 
left.  It was the opinion of the examiner that the condition 
appeared to be permanent and persistent.  

At a private audiology evaluation in November 2001, the 
veteran described the tinnitus as a "flutter."  

The statements of the veteran in the claims folder are to the 
effect that he was exposed to acoustic trauma and treated for 
a ruptured left eardrum and for perforation of his right 
eardrum during combat service.  He also states that he had 
ringing in his ears during active service.



B.  Legal Analysis 

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report normal 
ears and normal eardrums, and the Board presumes the veteran 
to have been in sound condition at the time of entry.  Parker 
v. Derwinski, 1 Vet. App. 522 (1991).  

The Board notes that the veteran's combat service is well 
documented in the record; his statements to the effect that 
he was exposed to acoustic trauma and had ringing in his ears 
in service and under combat conditions are accepted as 
correct in the absence of evidence to the contrary.  
38 U.S.C.A. § 1154(b).  

Moreover, the service personnel records show that the 
veteran's principal duty was that of a gunner's mate.  In 
this case his noise exposure is consistent with the 
circumstances, conditions, and hardships of active service in 
Vietnam. 38 C.F.R. § 3.303.  

Thus, the Board finds the veteran's statements of exposure to 
acoustic trauma and of ringing in his ears credible, in light 
of all evidence in the record.  

A February 2001 diagnosis of tinnitus was made following a VA 
examiner's notation of "sent to ... Vietnam where he spent 30 
months ... assigned to a river Naval unit as a gunner," as 
reported by the veteran.  

While there is evidence of noise exposure both during service 
and post-service, the Board is unable to disassociate the 
veteran's exposure to acoustic trauma in service as being at 
least as likely as not to have contributed to the onset of 
the veteran's current tinnitus.  This evidence, given the 
nature of the disability, tends to show a causal nexus 
between his current disability and the ringing in his ears in 
service.  See Falzone v. Brown, 8 Vet. App. 398 (1996).  

In light of the veteran's credible statements regarding his 
exposure to acoustic trauma in service, the VA examiner's 
finding that the tinnitus appears permanent in nature and its 
being attributed implicitly rather than explicitly to noise 
exposure, the Board finds that the veteran as likely as not 
has current tinnitus due to disease or injury that was 
incurred in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

